Moran, P. J. This is an appeal from a judgment rendered against appellant in an action on an appeal bond on which she was surety. The defense consists of an attack on the validity of the judgment rendered in the case of Coryell v. Harris, in which the appeal bond was given. It is shown by the record of the Circuit Court that the appeal in said case of Coryell v. Harris was dismissed with procedendo for want of prosecution, on June 26, A. D. 1888. Another order appears on October 10, 1888, which recites that on motion of the attorney for the surety on the appeal bond the order of June 26th, dismissing the appeal, is set aside and vacated and held for naught, and said appeal reinstated, and subsequently, on November 12th, is an order that said case is reached for trial, and plaintiffs not being present, the suit is dismissed for want of prosecution at plaintiffs’ costs. The order dismissing the appeal was entered during the June term, and the court was wholly without power to annul said judgment of dismissal at the subsequent September termj without the consent of the parties to said judgment. What right or authority the court had to attempt to set aside its judgment of a former term, without even the formality of notice to the parties to the record, but on motion of the attorney for the surety in the appeal bond, counsel for appellant has not suggested. Such order, as it appears on the record, was, at the time it was made, clearly beyond the power of the court, and therefore absolutely void. It follows that the order of November 12th, dismissing the suit, is of no effect, for there was at that time no suit in court to dismiss. It is urged that the judgment dismissing the appeal was void, for the reason that, before said judgment was entered, the appellant in said appeal case was dead. An affidavit was introduced in evidence in which it is sworn that said appellant Harris died November 9, 1585, but there is nothing to show that said affidavit was ever brought to the attention of the Circuit Court. Counsel on the trial in the court below stated to the court that he had sent for the record of the Circuit Court to show that the death of said appellant Harris had been suggested, but the court, after waiting some time for the production of such record, declined to wait any longer, and such action of the court is complained of. We see nothing to criticise in the court’s refusing to wait longer, after he had already waited a reasonable time. Attorneys must be ready with their evidence when the trial is on. Courts can not be unreasonably delayed. The public business must be dispatched, and parties and their counsel can not be allowed to obstruct it by lack of proper diligence. But if it had been shown that the death of said Harris was suggested before the judgment of dismissal was rendered, it would not avail the defendant in this case. The court got jurisdiction of the parties and subject-matter in said case of Coryell v. Harris by virtue of the appeal. Having jurisdiction, a judgment rendered after a suggestion of the death of a party would be an irregularity merely, and the judgment would be held valid on a collateral attack, such as is here made upon it It would be an error which could be corrected on a direct review of the judgment. Danforth v. Danforth, 111 Ill. 236, and cases there cited. There is no error which authorizes the reversal of the judgment, and it will therefore be affirmed. Judgment affirmed.